Citation Nr: 1515611	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-27 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for status post fracture left olecranon with degenerative arthritis (left elbow disability), rated as 20 percent disabling prior to May 29, 2013 and 50 percent disabling from May 29, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to June 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.  

A rating decision issued in June 2013 assigned a 50 percent disability rating, effective May 29, 2013, for the Veteran's service-connected status post fracture left olecranon with degenerative arthritis after applying Diagnostic Code (DC) 5003-5205 rather than the previously used DC 5209.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the issue with respect to whether an increased rating is warranted remains in appellate status, and the issue on appeal has been characterized as set forth on the front page of this decision.


FINDINGS OF FACT

1. Prior to May 29, 2013, the Veteran's service-connected left elbow disability had not been productive of flexion limited to 45 degrees, extension limited to 110 degrees, or ankylosis of the joint between 90 degrees and 70 degrees; and, there was no impairment of flail joint, ulna or radius.

2. As of November 1, 2010, the Veteran's left elbow disability has been manifested by arthritis, pain, and limited motion.

3. From May 29, 2013, the Veteran has been in receipt of the maximum rating available for his service connected status-post fracture left olecranon with degenerative arthritis; and, his symptoms are reasonably contemplated in the rating criteria for elbow and forearm disabilities.


CONCLUSIONS OF LAW

1. Prior to May 29, 2013, the criteria for a rating in excess of 20 percent rating for a left elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5205 (2014).

2. Prior to May 29, 2013, the criteria for a separate 10 percent rating, but no higher, for left elbow arthritis with painful and limited motion have been met from November 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5003 (2014).

3. From May 29, 2013, the criteria for entitlement to a disability evaluation in excess of 50 percent for a left elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5003-5205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2010 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He also was notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2011.  Nothing more was required.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in October 2009, November 2010, and May 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, the examination reports from the above examinations, including a clarification in June 2011, are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.

The Board has considered that the Veteran has not been afforded a VA examination since May 2013, but finds that the medical evidence of record in this case is sufficient to adequately evaluate his various disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time).  No competent medical evidence, by or on behalf of the Veteran, has been submitted which suggests that his service-connected status post fracture left olecranon with degenerative arthritis has become worse in the period of time since the last evaluation.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994), Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to assist is not a license for a "fishing expedition").  Consequently a new VA examination to rate the severity of his service-connected disability on appeal is not warranted.

The Veteran was also provided an opportunity to set forth his contentions during a January 2015 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the decision review officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2015 hearing, the undersigned VLJ noted the issue on appeal.  Also, information was solicited regarding the functional impact the Veteran's left elbow disability had on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Accordingly, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were met and that the Board may proceed to adjudicate the claim based on the current record.

Increased Rating Claim

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initially, the Board observes that based on the evidence of record and the Veteran's own reports, his left elbow is considered his minor elbow as the Veteran is right-hand dominant.  During this period, the Veteran was rated under DC 5209.  The Veteran filed a claim for an increased rating in August 2010.

The criteria for rating disabilities of the elbow and forearm are set forth under 38 C.F.R. § 4.71a, Diagnostic Codes 5205 through 5213.  Diagnostic Code 5205 for ankylosis of the elbow provides there where there is favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees, a 30 percent rating is warranted for the minor elbow.  For intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, a 40 percent is assigned for the minor elbow; and for unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation, a 50 percent rating is warranted for the minor elbow.  38 C.F.R. § 4.71a, Diagnostic Code 5205.

Limitation of flexion of the forearm (elbow) is rated 30 percent disabling when flexion is limited to 55 degrees for the minor elbow.  A 40 percent is assigned when flexion is limited to 45 degrees for the minor elbow.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, a 30 percent evaluation is warranted when extension of the forearm is limited to 90 degrees for the major elbow and 100 degrees for the minor elbow; 40 percent when limited to 100 degrees for the major elbow and 110 degrees for the minor elbow, and 50 percent when limited to 110 degrees for the major elbow.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Diagnostic Code 5208 does not provide for a rating in excess of 20 percent.  38 C.F.R. § 4.71a, Code 5208.  

Under Diagnostic Code 5209, elbow, other impairment of flail joint is rated 60 percent disabling for the major elbow and 50 percent disabling for the minor able.  Joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius is rated 20 percent disabling for either the major or minor elbow. 

The Board notes that Diagnostic Codes 5210 to 5212 are not relevant to the instant analysis because there has been no objective medical finding of nonunion of the radius or ulna.  Under Diagnostic Code 5213 for impairment of supination or pronation, a maximum 40 percent rating is warranted for the major elbow for limitation of pronation when motion is lost beyond middle of the arc or a maximum 30 percent rating is warranted for the minor elbow when there is bone fusion.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  

For purposes of this decision, the normal motion of an elbow is from 0 degrees extension to 145 degrees of flexion, 0 to 80 degrees of forearm pronation, and 0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, Plate I.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  See Mitchell, supra.

Prior to May 29, 2013

The Veteran underwent a VA examination in October 2009.  During this examination, the Veteran reported pain, weakness, stiffness, swelling, instability, giving way, locking, "fatigability", and lack of endurance.  His treatment at that time was 200mg of Ibuprofen 4 times a day with "minimal" reported effects.  He reported daily flare-ups of pain that were caused by any use of the left arm.  The Veteran used an elbow brace for stability.  Although he denied episodes of dislocation, he indicated there was abnormal movement of the bone as the elbow would not bend or straighten and would often lock and pop.  He stated his elbow did not require bed rest.  The examiner found ankylosis of the elbow joints at 110 degrees of flexion.  Range of motion testing was from 110 degrees of flexion to 30 degrees of extension.   There was no additional loss in degree of range of motion on repetition.  The examiner did not find evidence of arthritis or degenerative changes.  

The Veteran was afforded a VA examination in November 2010.  At this time, he noted pain, weakness, stiffness, "locking", and lack of endurance of his left arm elbow.  He stated that he had left elbow locking about once per week for 5 minutes which had moderate to severe impairment on daily activities.  The Veteran also reported a decreased range of motion with pain.  After testing, the examiner noted 110 degrees of flexion and -40 degrees of extension, clarified to mean 40 degrees short of 0 degrees of extension, without loss of range of motion after repetition.  The examiner observed painful motion and indicated there was no ankylosis of the elbow joints.  A left elbow x-ray showed degenerative changes and post-surgical changes of broken wire within the proximal ulna and 2 screws in the distal humerus.  The degenerative changes were of the olecranon and distal humerus and there were prominent osteophytes along the radial head.  The examiner noted the severity was moderate.

No other relevant medical records were submitted during this period other than reports of significant pain and requests for elbow surgery during treatment at VA Community-Based Outpatient Clinics beginning in May 2011.   

During the Veteran's hearing in January 2015, he reported that his elbow would lock up beginning in 2010.  

Based on the above, the Board finds that a rating in excess of 20 percent prior to May 29, 2013 is not warranted under DC 5209.  There is no evidence of an impairment of Flail joint to warrant a 50 percent rating.  

While a higher rating is not warranted under DC 5209, separate ratings may be assigned for distinct manifestations of symptomatology stemming from the same injury which do not overlap with each other.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition); see also 38 C.F.R. § 4.14 (rule against pyramiding).  An opinion of VA's General Counsel with regard to the rating criteria applicable to disabilities of the knees is instructive in this regard.  In VAOPGCPREC 23-97 (July 1, 1997), it was found that separate ratings may be assigned under DC 5257, pertaining to instability of the knee, and DC 5003, pertaining to arthritis with limitation of motion under 38 C.F.R. § 4.71a, since these Diagnostic Codes applied "either to different disabilities or to different manifestations of the same disability."  Id.  Because DC 5257 did not contemplate limitation of range of motion, the assignment of separate ratings for a knee disability under both DC's would not violate the rule against pyramiding set forth in 38 C.F.R. § § 4.14.  Id.

In light of the discussion in VAOPGCPREC 23-97, separate ratings may also be applied for distinct manifestations of the Veteran's left elbow disability.  The assignment of a 20 percent rating under DC 5209 for marked cubitus varus deformity does not contemplate limitation of motion of the elbow.  Rather, as suggested in the February 2003 proposed amendment to DC 5209, this condition affects the positioning of the hand, and thus any degree of cubitus varus deformity of the elbow is considered "marked."  See 68 Fed. Reg. at 7013-14.

The Veteran's left elbow arthritis with painful and limited motion warrants a separate 10 percent rating during this period, beginning November 1, 2010, the date degenerative arthritis was identified during a VA examination.  Diagnostic Codes 5003 and 5209 represent distinct disorders that warrant separate ratings.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id.

In application of Diagnostic Code 5003, the Court has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.  In Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court held that although painful motion is entitled to a minimum 10 percent rating under Lichtenfels and DC 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43.

The Veteran does not have compensable limitation of motion of the left elbow under any of the diagnostic codes pertaining to range of motion.  Specifically, the Veteran's consistently noted 110 degrees of flexion and at worst 40 degrees of extension would not allow for compensable ratings under DCs 5206 and 5207.

Moreover, although the October 2009 examiner found ankylosis of the left elbow joint, the Veteran's left elbow was not immobile or fixed during this period but rather had a substantial range of motion as shown by the fact that the criteria for compensable ratings have not been met under DC's 5206 and 5207 for limitations of flexion and extension.  Further, a minimum rating based on ankylosis of the elbow is awarded when the elbow is fixed at an angle between 90 degrees and 70 degrees.  Here, the Veteran's range of motion testing exceeds those figures.  Accordingly, a separate or higher rating is not warranted under DC 5205 for ankylosis of the elbow.

A compensable rating is also not warranted under DC 5208, as the evidence does not show flexion limited to 100 degrees and extension limited to 45 degrees, as discussed above.

Separate or higher ratings are not warranted under any other diagnostic code pertaining to the elbow and forearm.  The Veteran does not have nonunion of the radius and ulna with false flail joint, impairment of the ulna, or impairment of the radius.  Thus, DC 5210 (nonunion of the radius and ulna), DC 5211 (impairment of the ulna), and DC 5212 (impairment of the radius) are not applicable.  See 38 C.F.R. § 4.71a.

With regard to limitation of pronation and supination, the evidence of record from this time does not show abnormal pronation and supination.  The Veteran has not argued that he has limitation of pronation or supination.  Thus, the preponderance of the evidence shows that his left elbow disability is not manifested by limitation of pronation or supination to warrant a rating under DC 5213.  

In the absence of compensable limitation of motion under the above Diagnostic Codes, a separate 10 percent rating is warranted under DC 5003 for arthritis of the left elbow with painful and limited motion, including flexion limited to 110 degrees and extension limited to 40 degrees.  See 38 C.F.R. § 4.71a.  A separate 20 percent rating under DC 5003 may not be assigned, as the Veteran does not have arthritis of two or more major joints or two or more minor joint groups.  See id.

The criteria set forth in sections 4.40 and 4.45 of the regulations do not afford a basis for a rating in excess of the separate 10 percent rating already assigned for limited and painful motion.  See DeLuca, 8 Vet. App. at 206-07; see also Johnson v. Brown, 9 Vet. App. 7 (1996) (holding that the provisions of sections 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes pertaining to limitation of motion).  The November 2010 VA examination report shows that the Veteran did not have additional limitations of motion due to pain, weakness, fatigability or incoordination after repetitive testing.  The report showed flexion to 110 degrees and extension to 40 degrees with pain.  However, even with these limitations, the Veteran's ranges of motion of the elbow well exceeded the criteria for compensable ratings under DC's 5206 (limitation of flexion) and 5207 (limitation of extension).  Thus, the objective clinical findings throughout this period do not show that the criteria for higher ratings based on range of motion have been met even after repetitive testing.  The evidence also does not show that the Veteran's reported flare-ups are indicative of an overall disability level higher than the separate 10 percent rating assigned for painful and limited motion.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  He reported daily flare-ups which lasted twelve to twenty-four hours and were precipitated by "usage of the arm" and alleviated by rest.  The 10 percent rating already assigned takes into account such flare-ups, as there is no evidence that the Veteran has additional limitation of motion beyond the ranges captured in the VA examination reports, as discussed above.

Thus, even with reported daily flare-ups, the most probative evidence of record in the form of the treatment records and examination reports shows that the Veteran's left elbow disability is not manifested by limitations in range of motion, to include as a result of pain, weakness, fatigability, or incoordination, beyond the limitations already described.  Moreover, a separate or higher rating for pain or lack of strength by themselves is not warranted, as these symptoms are factored into the evaluation of his left elbow disability under the DC's pertaining to elbow disorders.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (observing that section 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes pertaining to musculoskeletal function); see also Mitchell, 25 Vet. App. at 43 (pain must actually affect the normal working movement of the body part in question to warrant a higher rating).

From May 29, 2013

By rating decision dated in June 2013, the RO increased the rating for the Veteran's status post fracture left olecranon with degenerative arthritis to 50 percent under DC 5003-5205, for arthritis and ankylosis of the elbow, effective May 29, 2013.  

The Veteran was afforded a VA examination in May 2013 regarding his left elbow disability.  At this time, he reported constant pain in his elbow which worsened with any physical exertion or range of motion activities of the elbow, grabbing things with his left hand, lifting, and with cold weather.  He stated that he has locking of his elbow a few times per month that lasts several minutes until he shakes his arm vigorously.  He indicated he has flare-ups that occur twice a month which cause him to avoid using his left arm, take medication, and apply ice.  He reported missing work on occasion due to flare ups.  The examiner noted that the Veteran had weakness in his left arm along with atrophy of the muscles of the forearm and upper arm.  Range of motion testing revealed flexion to 110 degrees and extension to 45 degrees with no evidence of painful motion.  On repetition, flexion was to 120 degrees and extension was to 40 degrees.  The examiner noted there was no functional loss or impairment of the elbow and forearm but that he had localized tenderness or pain on palpation of the joints/soft tissue of the left elbow.  Strength testing was normal for elbow flexion and extension.  Ankylosis of the left elbow was noted at an angle of less than 50 degrees.  The examiner also indicated the Veteran had a joint fracture with marked varus or valgus deformity of the left elbow.  The examiner noted limited flexion and extension but that supination and pronation were intact.  He did have cracking and crepitus in the left elbow with range of motion.  The Veteran reported missing about 5 days of work in the previous year due to flare-ups of his elbow. 

During the Veteran's hearing in January 2015, he reported that he has a limited range of motion, with his left arm "a good foot shorter than [his] right arm because it won't extend."  He also noted that it is extremely painful in the cold and that he takes Tramadol twice a day for the arthritis pain.  He also indicated that he is a teacher and that he missed work about 8 times in the previous year because of elbow pain.  He has never received any negative reviews about his ability to teach being impacted by his elbow disability.  Also, he indicated he has not been hospitalized in the last 4 years because of his elbow.  S.S. and B.S. reiterated that the Veteran has daily pain in his elbow.

The Board notes that as of May 29, 2013, the Veteran's service-connected left elbow disability has been rated as 50 percent disabling, which is the highest rating assignable under the current rating criteria for ankylosis of the minor elbow.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5205; see Grantham, 114 F. 3d at 1158.  Further, the Board finds there are no other applicable diagnostic codes that provide for a rating in excess of 50 percent for the minor elbow.  

Additionally, a separate rating under DC 5003 is not warranted for this period, as DC 5205 contemplates limitation of range of motion.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003, n. 1.  Moreover, the Board finds that this rating adequately describes the Veteran's symptoms of his left elbow disability.  Accordingly, a rating in excess of 50 percent is not warranted.

Other Considerations

Consideration has been given to the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as pain and limitation of motion of his left elbow.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his disability in terms of the applicable rating criteria.  See King v. Shinseki, 700 F.3d 1339 (2012).  Rather, such an opinion necessarily requires appropriate medical findings, by medical professionals, regarding the extent and nature of his left elbow disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected status post fracture of the left olecranon with degenerative arthritis has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore they are accorded greater weight than the Veteran's subjective complaints of symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.

The Board has also considered whether referral for an extraschedular rating is warranted for either period on appeal.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Referral for extraschedular consideration is not warranted.  To the extent the Veteran's left elbow disability has been manifested by pain, weakness, lack of endurance, fatigability, incoordination, and limited range of motion, these symptoms and functional impairment are expressly addressed by the schedular criteria, including sections 4.40, 4.45, 4.59 of the regulations, and DC's 5003, 5205, and 5209 in section 4.71a.  The Veteran's arthritis causing pain on motion prior to May 29, 2013 has been compensated with the assignment of a 10 percent rating under DC 5003 for arthritis beginning November 1, 2010.  His joint fracture was compensated with a 20 percent rating under DC 5209 prior to May 29, 2013.  From May 29, 2013, the Veteran's ankylosis is compensated with the assignment of the highest, 50 percent rating for elbow disabilities.  

As discussed above, the Veteran's reported functional limitations are concomitants of the symptoms already compensated under the applicable diagnostic codes and thus are within the purview of the schedular criteria.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  Thus, there are no symptoms or their effects left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."

In short, a comparison of the Veteran's left elbow disability and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, such factors have not been alleged by the Veteran or otherwise shown or suggested by the evidence of record.  Indeed, during the January 2013 hearing, the Veteran denied hospitalizations in the last 4 years and stated that while he has missed 8 days of work in one year due to his elbow, he has never received any complaints about his performance at work.  Therefore referral for extraschedular consideration is not warranted.  See id.

Further, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reports that he is currently employed in as a teacher.  See Hearing Trans., Jan. 13, 2015.  Additionally, he has not argued and the evidence does not otherwise suggest that his left elbow disorder is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  See 38 C.F.R. §§ 3.340, 4.16.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In conclusion, a preponderance of the evidence is against a rating in excess of 20 percent prior to May 29, 2014 and in excess of 50 percent from May 29, 2015 for status post fracture left olecranon with degenerative arthritis.  As the preponderance of the evidence weighs against a higher rating during these periods, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 20 percent prior to May 29, 2013 and in excess of 50 percent disabling from May 29, 2013 for status post fracture left olecranon with degenerative arthritis is denied.

Entitlement to a separate rating of 10 percent for left elbow arthritis with painful range of motion is granted from November 1, 2010, and discontinued as of May 29, 2013, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


